— Judgment unanimously modified, and as *1199modified, affirmed, without costs, in accordance with the following memorandum: Plaintiff’s posttrial motion to amend her ad damnum clause from $25,000 to $40,000 to conform to the jury’s verdict should have been granted, and the judgment is modified accordingly. Such amendment would not have resulted in undue prejudice to defendants inasmuch as the increase was based on a more realistic evaluation of plaintiff’s injuries, not on newly discovered physical conditions which would have required further medical examination. “[A] motion made by a plaintiff to increase the amount of relief requested in the ad damnum clause of the complaint, whether made before or after the verdict, may be granted in the absence of prejudice to the defendant” (Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18, 20, mot for rearg den 55 NY2d 801). (Appeals from judgment of Supreme Court, Erie County, Cook, J. — negligence.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.